MEMORANDUM2
Michael E. Presa, a native and citizen of the Philippines, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily dismissing his appeal from an immigration judge’s order denying his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition for review.
Because Presa does not address in his petition for review the propriety of the BIA’s summary dismissal of his appeal, he has waived his right to challenge the summary dismissal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
The BIA did not, in any event, err in summarily dismissing the appeal pursuant to 8 C.F.R. § 3.1(d)(2)(i)(A) for insufficient specificity in the Notice of Appeal and pursuant to 8 C.F.R. § 3.1 (d)(2)(i)(D) for failure to provide a brief on appeal after indicating in the notice of appeal an intention to file a brief or other written statement, where Presa was on notice of the risk of summary dismissal from the express warnings of summary dismissal in the revised Notice of Appeal (Form EOIR-26) and from the government’s motion for summary dismissal to which Presa did not respond. See Toquero v. INS, 956 F.2d 193 (9th Cir.1992).
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.